DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicants have filed this Divisional application to incorporate the subject matter of parent application (15/822,343) claim 22, which was withdrawn by original presentation.  Upon a further review of the references cited in the Final Rejection of the parent application, Widmer (US 2014/0015329) discloses both that its coils have an aspect ratio of 1.0 (because they are square; see par 164) and that the coils have an overlap ratio of 0.47 to 0.58 (par 163 states that the ratio of 0.5 to 2.0).
As the Applicants have not provided any comments to rebut the §103 rejection combining Widmer and Partovi, this combination is repeated in the art rejection below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The pending claims are directed to the transmitter only. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 2014/0015329) in view of Partovi (US 2007/0279002).  The apparatus claims will be treated first. 
With respect to claim 7, Widmer discloses a 15 wireless power transfer device (fig 8c, 10, 11a, 12-13; par 145-151, 157-200), comprising: 
at least four primary coils (fig 8c, item 822c; shown in a plurality of overlapping coils in fig 11a, items 1122a and 1122b) each of which partially overlaps other adjacent primary coils and is electrically independent from other primary coils (via multiplexer 1228 and 1328 shown in fig 12-13; par 175); 
a power pickup device position determining unit (fig 12-13, item 1238 or 1338) 20configured to output information including a position of an adjacent wireless power pickup device (fig 12-13; par 175-178; different receiver positions cause different measurable effects in the sensing coil) when information including a change of a current generated from each of said at least four primary coils is provided as inputs (fig 8C, “Isense”); 
a control unit (fig 12, items 1228 and 1230; fig 13, items 1328 and 1330; par 175-200, 317, 321) configured to individually control 25operations of said at least four primary coils by 40performing: 
(a) supplying power to said at least four primary coils such that said at least four primary coils generate magnetic fields having a same intensity in a same 5direction (via multiplexer 1228 or 1328; discussed in par 175; see also step 3302; par 321; see also par 145); 

(c) receiving, from the power pickup device position determining unit, information including a position of an adjacent wireless power pickup device (par 175, 177-178);
wherein an aspect ratio of each primary coil is in a range of 1.0 to 1.1 (par 164, the Widmer coils are square, giving them an aspect ratio of 1) and a ratio of overlapping one side of each primary coil with another adjacent primary coil is in the range of 0.47 to 0.58 (par 163; Widmer’s range is 0.5 to 2.0, thereby including the claimed range).
Widmer discloses three embodiments for how to use a coil as a sense coil. In figure 8a, the coil is placed into a magnetic field generated by another (external) coil.  In figure 8b, the coil generates its own magnetic field.  In figure 8c (cited in the art rejection), the sense coil is the inductive power transfer coil that creates a strong enough magnetic field to power the receiver load (par 145-146) and detect its presence and position (par 145, 175, 177).  Widmer discloses at least four coils (fig 12-13) that are square (par 163), overlapping (fig 11a; par 163) and electrically independent (via multiplexer shown in fig 12-13).  Thus, each of these four Widmer coils would be arranged to be a primary coil, as disclosed in figure 8c.  
This interpretation is not the combination of various embodiments that requires an obviousness analysis.  Widmer’s three sense coil variants (fig 8a-c) can each be 
Widmer does not expressly disclose functions d and e of the control unit.  Partovi discloses a wireless power transfer device comprising an array of transmit coils, each capable of sensing the proximity of an adjacent wireless power pickup device (fig 3-4; par 63), wherein after sensing the location of the pickup device, a control unit is configured to:
(d) deciding an operation mode of each of said at 15least four primary coils based on the position of the adjacent wireless power pickup device decided in the step (c)(par 63); and 
(e) controlling an operation of each of said at least four primary coils based on the operation mode of each of 20said at least four primary coils determined in the step (d) (par 63, 124).  
Partovi discloses “once a mobile device on or near a coil is detected, that coil is activated to provide power to the receiving unit…” (par 63; and a similar disclosure in par 124).  Thus, Partovi discloses the control of operation of each coil (on or off) and the “deciding” of whether or not to take that action.
Widmer and Partovi are analogous because they are from the same field of endeavor, namely wireless power transfer devices with an array of coils that are individually activated.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Widmer to include the controlled 
With respect to claim 8, Partovi discloses an input of the power pickup device position determining unit includes information of the change of the current generated in each of the primary coils (par 67, 125, 128, 133).
With respect to claim 9, Partovi discloses a communication unit (fig 10, items 280 and/or 266; par 124-126) configured to communicate with the adjacent wireless power pickup device.  
With respect to claim 10, Widmer discloses 20wherein input provided for the supervised learning of the power pickup device position determining unit includes information about a kind (par 317 includes the “type” of object) of the adjacent wireless power pickup device.  
With respect to claim 11, Partovi discloses an input of the power pickup device position determining unit includes information about a state of a current of a power pickup coil of the adjacent wireless power pickup device (par 67, 125, 128, 133).  Current induced in the receiver causes changes in power draw through the transmitter. 
With respect to claim 12, Partovi discloses, in step (d), the operation mode of each primary coil is decided such that any induced voltage to the adjacent wireless power pickup device is not zero (par 63, 124).  In Partovi’s operation modes, power is transmitted to an adjacent receiver.  This power is received, and since power equals voltage times current, the receiver has a non-zero voltage level.

Widmer discloses experimenting with different positions to determine the resulting current (fig 10) and then using that information to configure the threshold to distinguish between a pickup being present or absent (fig 12-13).  This is interpreted as “a supervised learned with the deep learning algorithm”.  The claim does not define what the algorithm is, how it includes “deep learning” or who/what supervises this process.  No comments or explanation were filed in in the parent application (in response to the Non-final Rejection (7/21/20) and the Final rejection (10/29/20) or in the present application.  While pending claim 13 contains slightly different wording that similar claims in the parent, the Applicants have not provided any comments to indicate why such a change distinguishes over the prior art.  As previously noted, the examples disclosed in Widmer paragraph 14 are evidence of “simulation”, “experiment data” and/or “supervised learning”.  
With respect to claims 1-6, Widmer and Partovi combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 7-8, 10-11, 13 and 12, respectively.  The references are analogous, as discussed above. 
It is noted that step (c) of claim 1 is slightly different than in claim 7.  In claim 7, the controller receives the position information from the position determining unit, while in claim 1, the controller makes the position determination.  Claim 1 does not define a “power determining unit”.  Widmer discloses 10(c) determining the position of the adjacent wireless power pickup device based on information including the state change of each 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADI AMRANY/           Primary Examiner, Art Unit 2836